Name: Council Regulation (EEC) No 3728/85 of 20 December 1985 amending Regulation (EEC) No 2204/82 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 361 / 57 COUNCIL REGULATION (EEC) No 3728 / 85 of 20 December 1985 amending Regulation (EEC ) No 2204 / 82 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies structure existed before accession as well as to the dispersion of production due to the peculiarities of the Greek coastline ; whereas under these circumstances the derogation granted to individual producers established in Greece should be extended by a year in the case of anchovies , HAS ADOPTED THIS REGULATION THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3796 / 81 of 29 December 1981 on the common organization of the market in fishery products ( x ), and in particular Article 14 ( 6 ) thereof, Having regard to the proposal from the Commission , Whereas Article 3 ( 1 ) of Regulation (EEC ) No 2204 / 82 ( 2 ), as last amended by Regulation (EEC) No 3624 / 84 ( 3 ), provides for the granting of a special carry-over premium for Mediterranean sardines and anchovies to processors who conclude contracts with producers ' organizations or to producers' organizations in respect of the quantities processed either directly by these organizations or on their responsibility ; Whereas , since no producers' organizations existed in Greece , Article 3 ( 2 ) of Regulation (EEC) No 2204 / 82 , by way of derogation from the general rules , admitted individual producers established in Greece to the same scheme as producers' organizations for a two-year transitional period expiring on 31 December 1984 ; whereas this period has been extended by one supplementary year by Regulation (EEC ) No 3624 / 84 ; Whereas producers' organizations have been formed in Greece in the meantime ; whereas , however , as far as anchovies are concerned , producers' organizations have not yet been formed in certain regions where the production of this product is located ; whereas this situation may be attributed to the difficulty of setting up effective producers' organizations quickly in regions where no equivalent Article 1 Article 3 ( 2 ) of Regulation (EEC) No 2204 / 82 shall be replaced by the following : 2 . By way of derogation from paragraph 1 , in the case of anchovies , for a period of one year from 1 January 1986 , the premium shall also be granted : ( a ) to processors who conclude contracts of the kind specified in the said paragraph with producers established in Greece but not belonging to a producers' organization ; ( b ) to producers established in Greece but not belonging to a producers' organization who subject the product in question to one or more of the forms of processing listed in Article 14 ( 5 ) of the basic Regulation or which hand over this product to a manufacturer in order that it may undergo one or more of the said forms of processing . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN (') OJNoL 379 , 31 . 12 . 1981 , p. 1 . ( 2 ) OJNoL 235 , 10 . 8 . 1982 , p. 7 . ( 3 ) OJ No L 335 , 22 . 12 . 1984 , p. 2 .